DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-7, 9, 11, 13-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quist et al. (6,199,018) in view of Belov et al. (2011/0248846).

	With respect to claim 1, Quist et al. teaches a system (Fig 1) for monitoring a rotating equipment (11), the system comprising: a sensor device (12) configured to acquire vibration data (Col. 3 lines 27-35), temperature data (Col. 3 lines 27-35), and magnetic flux data (Col. 3 lines 27-35) associated with the rotating equipment (11), wherein the sensor device (12) comprises: a base (considered to be part of a housing 22 of the sensor device 12); a holding frame (i.e. as indirectly taught in Col. 6 lines 46-51 as being part of the housing for supporting one or more electronic boards) attached to the base (as part of the housing 22); a first integrated circuit (Fig. 2B and Col. 6 lines 46-51), including a plurality of sensors (i.e. 34a-e, 35 and 36) disclosed as one or more circuits include the coupled sensors, Col. 6 lines 46-51 and as seen in Fig. 2B) and a microcontroller (28) connected to the plurality of sensors (34a-e, 35 and 36), wherein the first integrated circuit (Fig. 2B) is attached to the holding frame (as part of the housing of the sensor device 12), the plurality of sensors (34a-e, 35 and 36) comprise a vibration sensor (35) configured to collect the vibration data associated with the rotating equipment (Col. 8 lines 49-62), a temperature sensor (Col. 8 lines 20-27) configured to collect the temperature data associated with a surface (i.e. a temperature of the machine housing) of the rotating equipment (Col. 8 lines 21-27), and a magnetic flux sensor (36) configured to collect the magnetic flux data associated with the rotating equipment (Col. 8 lines 63-66), and the microcontroller (28) is configured to: receive the vibration data, the acoustic emission data, the temperature data, and the magnetic flux data from the plurality of sensors (Col. 8 lines 37-66); and determine an anomaly (via local diagnostics, Col. 12 lines 40-46, performed by 28) associated with the rotating equipment (11) based the temperature data (Col. 13 lines 25-45); a power source (Col. 12 lines 36-39 and as seen in Fig. 2E), wherein the power source (Col. 12 lines 36-50) is attached to the holding frame (i.e. as indirectly taught in Col. 6 lines 46-51 as being part of the housing for supporting one or more electronic boards), the power source (Fig. 2E) is connected to the first integrated circuit (as seen in Fig. 2E) to power the plurality of sensors (34a-e, 35 and 36) and the microcontroller (28); and a housing (22) attached to the base to enclose the holding frame (as seen in Fig. 2A, where housing 22 encloses the indirectly taught frame that supports the circuits), the first integrated circuit (Fig. 2B), and the power source (as seen in Fig. 2E); and an application server (15), in communication with the sensor device (12) via a communication network (26), wherein the application server (14/15) is configured to: 37NSC-004 receive, from the sensor device (12) over the communication network (26), the vibration data and the magnetic flux data (as collected via their respective sensors 35 and 36); determine revolutions per minute (RPM) data (i.e. rotor speed) associated with the rotating equipment (11) based on the magnetic flux data (Col. 8 lines 63 to Col. 9 line 6); diagnose (via step 135, Fig. 13) one or more faults of the rotating equipment (11) based on the vibration data (as sensed via 35) and the RPM data (as sensed via 36); generate a set of features and corresponding feature values from the vibration data (Col. 29 lines 60-67, where 14/15 builds feature sets from fusing both temperature and vibration data together); analyze the set of features and corresponding feature values based on a neural network (i.e. an aging neural network, Col. 29 lines 60-67); and predict a remaining useful life of the rotating equipment using the neural network (Col. 12 line 61 to Col. 13 line 9).
	Quist et al. remains silent regarding the sensor device acquires acoustic emission data from an acoustic sensor configured to collect the acoustic emission data associated with the rotating equipment, determine the abnormality based on the acoustic emission data; an energy harvester and a battery, and the energy harvester is configured to recharge the battery.
	Belov et al. teaches a similar system having an acoustic sensor (20) configured to collect the acoustic emission data [0064] associated with a rotating equipment [0087], determine the abnormality (i.e. structural health [0014]) based on the acoustic emission data [0064]; and an energy harvester (6) and a battery (5), and the energy harvester (6) is configured to recharge the battery (5).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the sensor device of Quist et al. to include the acoustic sensor, harvester, and battery as taught by Belov et al. because Belov et al. teaches such a modification provides a sensor device having acoustic sensing capabilities while operating for long periods of time through the harvesting of energy from the environment, thereby improving the power consumption of Quist et al.. 
	The method steps of claim 9 are performed during the operation of rejected claim 1. 
With respect to claim 17, Quist et al. as modified by Belov et al. teaches a non-transitory computer readable medium having stored thereon, computer executable instructions, which when executed by a computer (of the sensor device and computers 14/15), cause the computer to execute operations rejected in the method steps of claim 9 during the operation of the rejected system of claim 1.

With respect to claim 3, Quist et al. teaches the system (Fig 1) wherein the application server (14/15) is further configured to communicate a notification (i.e. alarm) to a user device (i.e. a display of 14/15) associated with the rotating equipment (11), and wherein the notification (i.e. alarm) includes a visual indication of the one or more faults (i.e. an indicator through the screen).
The method steps of claim 11 are performed during the operation of rejected claim 3.

With respect to claims 5 and 13, Quist et al. teaches the system (Fig 1) wherein the energy harvester (6) is further coupled to a pair of charging channels (i.e. indirectly taught internal circuitry that includes electrical connections for the taught harvester 6) associated with the vibration sensor (as [0087] teaches the harvester 6 uses vibrations from the machine), wherein the pair of charging channels [0087] is configured to provide the energy harvester (6) an input [0087] to harvest electric energy to recharge the battery (5).

With respect to claims 6 and 14, Quist et al. teaches the system (Fig 1) wherein the energy harvester (6 of Belov et al.) recharges the battery (5) based on a resonance frequency (i.e. as the disclosed harvester 6 uses the vibration frequencies of the monitor structure capable of being at a resonance frequency of that structure, insofar as how the resonance frequency has been defined within the claim) caused by vibrations detected by the vibration sensor [0087] of Belov et al.).
	
With respect to claims 7 and 15, Quist et al. teaches the system (Fig 1) wherein the base comprises an opening (as indirectly taught) to the surface (of the machine housing) of the rotating equipment (11, allowing the temperature sensors within the housing to come out of the housing and contact at least the housing of the machine).

Claim(s) 2, 4, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quist et al. (6,199,018) in view of Belov et al. (2011/0248846), as applied to claims 1 and 9, further in view of Moon et al. (2017/0244574).

	With respect to claims 2 and 10, Quist et al. as modified teaches all that is claimed in the above rejection of claims 1 and 9, but remains silent regarding the sensor device further comprises a second integrated circuit, including a SIM card holder to receive a SIM card, the second integrated circuit is attached to a holding frame, and the second integrated circuit is connected to a first integrated circuit.
	Moon et al. teaches a similar system having a second integrated circuit (220, Fig. 2), including a SIM card holder (as indirectly taught) to receive a SIM card (224), the second integrated circuit (220) is attached to a holding frame (as indirectly taught in Fig. 2 for supporting circuit 220 within 200), and the second integrated circuit (220) is connected to a first integrated circuit (sensor module circuit 240).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify Quist et al. to include the second integrated circuit having a SIM card because Moon et al. teaches SIM cards and their supportive structure improve the security of the communication network of Quist et al. by providing identification information specific to that network, thereby preventing unauthorized data access to that system. 

With respect to claims 4 and 12, Quist et al. as modified teaches all that is claimed in the above rejection of claims 1 and 9, but remains silent regarding wherein the plurality of sensors further comprise a humidity sensor configured to measure humidity in a vicinity of the rotating equipment.
Moon et al. teaches a similar sensor device that includes a humidity sensor [0064].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify Quist et al. to include the humidity sensor of Moon et al. because such a modification increases the versatility of Quist et al. by monitoring humidity around the rotating machine. 

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quist et al. (6,199,018) in view of Belov et al. (2011/0248846), as applied to claims 7 and 15, further in view of Berry et al. (EP 3460424).

With respect to claims 8 and 16, Quist et al. as modified teaches all that is claimed in the above rejection of claims 7 and 15, but remains silent regarding wherein the temperature sensor is an infra-red temperature sensor, and wherein the infra-red temperature sensor is positioned with respect to the opening in a way that the infra-red temperature sensor measures a temperature of the surface of the rotating equipment via the opening.
Berry et al. teaches a similar sensor system having an infra-red temperature sensor [0010], and wherein the infra-red temperature sensor [0010] measures a temperature of a surface of a rotating equipment.
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to substitute one of the temperature sensors of Quist et al. with the infra-red sensor taught by Berry et al., such that the infra-red sensor of Berry et al. senses the surface of the machine 11 of Quist et al. through the indirectly taught opening in the sensor housing of Quist because such a substituted achieves the predictable results of measuring the surface temperature of the housing of the machine 11 in a non-invasive manner. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Murray (9,080,926) which teaches a bearing life determination system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853